January 19, 2016
[image0a04.gif]
 

Eric Chang
18088 King Court
Saratoga, CA 95070
Re: Employment Agreement
Dear Eric:
This letter agreement sets forth the terms of your employment with Aviat
Networks, Inc. (the “Company”), as well as our understanding with respect to any
termination of that employment relationship. This Agreement will become
effective on your first day of employment, which is anticipated to be February
3, 2016.
1.Position and Duties. You will be employed by the Company as a Vice President,
Corporate Controller and Principal Accounting Officer reporting to the Chief
Finance Officer. This position will be based at our location in Santa Clara,
California. You accept full-time employment with the Company on the terms and
conditions set forth in this Agreement, and you agree during your employment not
to engage in any business, other employment or other activities which would
conflict with your obligations to the Company or create an actual or the
appearance of a conflict of interest with the Company’s interests or your
employment relationship with the Company.
2.Term of Employment. Your employment with the Company is at will, which means
that your employment is for no specified term, and may be terminated, by you or
the Company at any time, with or without cause or notice, subject to the
provisions of Paragraphs 4 and 5 below.
3.Compensation. You will be compensated by the Company for your services as
follows:
(a)Salary: You will be paid a monthly base salary of $20,000.00 ($240,000.00 per
year), less applicable withholding, in accordance with the Company’s normal
payroll procedures and applicable law. In conjunction with your annual
performance review, which will occur at or about the start of each fiscal year
(currently July 1st, 2016) your base salary will be reviewed by the Board, and
may be subject to adjustment based upon various factors including, but not
limited to, your performance and the Company’s profitability. Your base salary
will not be reduced except as part of a salary reduction program that similarly
affects all members of the executive staff reporting to the Chief Executive
Officer of the Company.
(b)Annual Short-Term Incentive Plan: Subject to the Board’s approval of such a
plan for Company employees each year, starting in FY2016, you will be eligible
to participate in the




--------------------------------------------------------------------------------


Company’s Annual Incentive Plan with a target bonus of 30% of your annual base
salary, based upon achievement of the same performance objectives, floors, cap
and valuations determined by the Board for the Annual Incentive Plan for
executives generally. For FY2016 your participation will be pro-rated based upon
your hire date.
(c)Long-Term Incentive Program: Subject to Board approval of such a plan for the
Company employees each year starting with FY 2016, you will be eligible to
participate in a Long-Term Incentive Plan with a target value of 30% of your
base salary as determined by the Board. The structure for future periods is
subject to determination by the Board each year. For FY2016 your LTIP grant will
be pro-rated based upon your date of hire.
(d)New Hire One-Time Equity Awards: You will also receive an award of 75,000
restricted shares with a 4-year vesting period, 25% of grant vesting at each
applicable period, with the first applicable vesting date for such awards on the
first anniversary of your start date and additional vesting on each anniversary
of such date thereafter, subject to your continued service through each vesting
date. Such awards shall be made within thirty (30) days of your start date and
will be subject to the Company’s 2007 Stock Equity Plan, as amended, and the
terms of a form of restricted share agreement thereunder.
(e)Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any Company group
medical, dental, life, disability or other group insurance plans, as well as
under the Company’s business expense reimbursement, educational assistance,
holiday, and other benefit plans and policies. You will also be eligible to
participate in the Company’s 401(k) plan.
(f)Vacation: Once your employment begins, you will accrue paid vacation at the
rate of 3 weeks per year. Maximum accrued vacation will be in accordance with
the Company’s vacation policy.
(g)Earned Compensation: For purposes of those Paragraphs of this Agreement
pertaining to termination of the employment relationship, whether involuntary or
voluntary, unless otherwise expressly provided herein, no part of (i) the Annual
Incentive Plan for the year in which the termination occurs, (ii) any
performance-vesting equity or other awards for any period in which the
termination occurs and (iii) any time-vesting equity or other awards that are
not vested as of the termination date will be deemed earned as of the date of
termination.
4.Voluntary Termination or Death. In the event that you voluntarily resign from
your employment with the Company (other than for Good Reason or Good Reason
Following a Change of Control as defined in Paragraphs 5(d) and 6(b)), or in the
event that your employment terminates as a result of your death, you will be
entitled to no compensation or benefits from the Company other than those earned
under Paragraph 3 through the date of termination. However, if your employment
terminates as a result of your death, the Company will pay your estate the
prorated portion of any short-term incentive bonus that you would have earned
during the incentive bonus period in which your employment terminates (the
pro-ration shall be equal to the percentage of that bonus period that you are
actually employed by the Company); such prorated bonus will be paid at the time
that such incentive bonuses are paid to other Company employees. You agree that
if you voluntarily terminate your employment with the Company for any reason,
you will provide the Company with at least 10 business days’ written notice of
your resignation. The Company shall have the option, in its sole discretion, to
make your resignation effective at any time prior to the end of such notice
period,




--------------------------------------------------------------------------------


provided the Company pays you an amount equal to the base salary and benefits
you would have earned through the end of the notice period.
5.Other Termination. Your employment may be terminated under the circumstances
set forth below.
(a)Termination by Disability: If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement with reasonable accommodation, then, to the extent
permitted by law, the Company may terminate your employment without any advance
notice. Upon such termination, if you sign a general release of known and
unknown claims in a form satisfactory to the Company which becomes valid and
irrevocable within 60 days of your termination, and you fully comply with your
obligations under Paragraphs 7, 8, and 10, the Company will provide you with the
severance payments and benefits described in Paragraph 5(c). Nothing in this
paragraph shall affect your rights under any applicable Company disability plan;
provided, however, that your severance payments will be offset by any disability
income payments received by you so that the total monthly severance and
disability income payments during your severance period shall not exceed your
then-current base salary.
(b)Termination for Cause: The Company may terminate your employment at any time
for cause (as described below) without providing any notice (except to the
extent expressly provided below). If your employment is terminated by the
Company for cause, you shall be entitled to no compensation or benefits from the
Company other than those earned under Paragraph 3 through the date of
termination. For purposes of this Agreement, a termination for “cause” occurs if
you are terminated for any of the following reasons: (i) theft, dishonesty,
misconduct or falsification of any employment or Company records; (ii) improper
disclosure of the Company’s confidential or proprietary information; (iii) any
action by you which has a material detrimental effect on the Company’s
reputation or business; (iv) your refusal or inability to perform any assigned
duties (other than as a result of a disability), after written notice from the
Company to you of, and a 30-day opportunity to cure, such refusal or inability;
(v) your material breach of this Agreement or of the employee proprietary
information/confidentiality/assignment of inventions agreement not otherwise
described in this paragraph, after written notice from the Company to you of,
and a 30-day opportunity to cure, such breach; or (vi) your conviction
(including any plea of guilty or no contest) for any criminal act that impairs
your ability to perform your duties under this Agreement.
(c)Termination Without Cause: The Company may terminate your employment without
cause at any time with or without advance notice. If your employment is
terminated by the Company without cause, and you sign a general release of known
and unknown claims in a form satisfactory to the Company within the applicable
review period which thereupon is (or, if any revocation period is required by
law, following expiration of such period becomes) valid and irrevocable within
60 days of your termination, and you fully comply with your obligations under
Paragraphs 7, 8, and 10, you will receive the following severance benefits:
(i)payments at your final base salary rate for a period of six (6) months
following your termination; such payments will be subject to applicable
withholding and made in accordance with the Company’s normal payroll practices;
provided, however, that any such payments that would have been paid in
accordance with the Company’s normal payroll practices before your release
becomes valid and irrevocable will accumulate and be paid only if and when both
(x) your




--------------------------------------------------------------------------------


release becomes valid and irrevocable and (y) such validity and irrevocability
in no event occurs more than 60 days after your termination;
(ii)payment of the premiums necessary to continue your group health insurance
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) provided you
have timely elected COBRA coverage until the earlier of (x) six (6) months
following your termination date; or (y) the date you first became eligible to
participate in another employer’s group health insurance plan; or (z) the date
on which you are no longer eligible for COBRA coverage;
(iii)the Company will pay you the prorated portion of any incentive bonus that
you would have earned, if any, during the incentive bonus period in which your
employment terminates (the pro-ration shall be equal to the percentage of that
bonus period that you are actually employed by the Company), and such prorated
bonus will be paid to you at the time that such incentive bonuses are paid to
other Company employees, or at any earlier time required by applicable law;
(iv)with respect to any stock options or other equity-related awards granted to
you by the Company, you will cease vesting upon your termination date; however,
you will be entitled to purchase any vested shares of stock that are subject to
those options until the earlier of (x) twelve (12) months following your
termination date, or (y) the date on which the applicable option(s) expire(s);
except as set forth in this subparagraph, your Company stock options and other
equity-related awards will continue to be subject to and governed by the
Company’s Stock Equity Plan (as amended from time to time, the “Plan”) and the
applicable agreements between you and the Company; and
(v)reasonable outplacement assistance selected and paid for by the Company for a
period of up to six months.
(d)Resignation for Good Reason: If you resign from your employment with the
Company for Good Reason (as defined in this paragraph), and such resignation
does not qualify as a resignation for Good Reason Following a Change of Control
(as defined in Paragraph 6(b)), and you sign a general release of known and
unknown claims in a form satisfactory to the Company within the applicable
review period which thereupon is (or, if any revocation period is required by
law, following expiration of such period becomes) valid and irrevocable within
60 days of your termination, and you fully comply with your obligations under
Paragraphs 7, 8, and 10, you shall receive the severance benefits described in
Paragraph 5(c). For purposes of this Paragraph, “Good Reason” means any of the
following conditions, which condition(s) remain in effect 60 days after written
notice from you to the Chief Executive Officer of said condition(s):
(i)a reduction in your base salary of 20% or more, other than a reduction that
is similarly applicable to all members of the Company’s executive staff; or
(ii)a material reduction in your employee benefits, other than a reduction that
is similarly applicable to all of the members of the Company’s executive staff;
or
(iii)a material breach by the Company of any material provision of this
Agreement; or
(iv)the relocation of the Company’s workplace to a location that is more than 75
miles from your current Company workplace in Santa Clara, California.




--------------------------------------------------------------------------------


The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Chief Executive Officer with the written notice described above
within 45 days after you first become aware of the condition(s).
(e)Termination or Resignation For Good Reason Following a Change of Control: If,
within 18 months following any Change of Control (as defined below), your
employment is terminated by the Company without cause, or if you resign from
your employment with the Company for Good Reason Following a Change of Control
(as defined below), and you sign a general release of known and unknown claims
in a form satisfactory to the Company within the applicable review period which
thereupon is (or, if any revocation period is required by law, following
expiration of such period becomes) valid and irrevocable within 60 days of your
termination, and you fully comply with your obligations under Paragraphs 7, 8,
and 10, you shall receive the severance benefits described in Paragraph 5(c),
except that you will be entitled to (1) continued payments of your base salary
described in subparagraph 5(c)(i) for a period of twelve (12) months following
your termination rather than six (6) months; (2) payment of COBRA premiums as
described in subparagraph 5(c)(ii) for a period of up to twelve (12) months
following your termination rather than up to six (6) months, subject to earlier
termination as described therein; and (3) reasonable outplacement assistance as
described in subparagraph 5(c)(v) for a period of up to twelve (12) months
following your termination rather than up to six (6) months.
(f)In addition, you shall receive a payment (in lieu of any payment under
subparagraph 5(c)(iii)) equal to the greater of (i) the average of the annual
incentive bonus payments received by you, if any, for the previous three years,
or (ii) your target incentive bonus for the year in which your employment
terminates. Such payment will be made to you within 15 days following the date
on which the general release of claims described above becomes irrevocable. The
Company will also accelerate the vesting of all unvested stock options granted
to you by the Company, and all other then-unvested equity-related awards that
vest based solely on continued employment by the Company or its affiliates
(unless the terms of such other equity-related awards expressly provide that
there is not to be any such acceleration).
6.Change of Control/Good Reason.
(a)For purposes of this Agreement, a “Change of Control” of the Company shall
mean the occurrence of any of the following:
(i)any merger, consolidation, share exchange or Acquisition, unless, immediately
following such merger, consolidation, share exchange or Acquisition, at least
50% of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of (A) the
entity resulting from such merger, consolidation or share exchange, or the
entity which has acquired all or substantially all of the assets of the Company
(in the case of an asset sale that satisfies the criteria of an Acquisition) (in
either case, the “Surviving Entity”), or (B) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity is
represented by Company securities that were outstanding immediately prior to
such merger, consolidation, share exchange or Acquisition (or, if applicable, is
represented by shares into which such Company securities were converted pursuant
to such merger, consolidation, share exchange or Acquisition); or




--------------------------------------------------------------------------------


(ii)any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires beneficial ownership (determined pursuant to
Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act) other than through a merger, consolidation, share exchange, or
Acquisition, of securities possessing more than 50% of the total combined voting
power of the Company's outstanding securities other than (A) an employee benefit
plan of the Company or any of its Affiliates, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, or (C) an underwriter temporarily holding securities pursuant to an
offering of such securities; or
(iii)over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals each
of whom meet one of the following criteria: (A) has been a Board member
continuously since the date of this Agreement or the beginning of such 36 month
period or (B) has been elected or nominated during such 36 month period by at
least a majority of the Board members that satisfied the criteria of this
subparagraph (iii) when they were elected or nominated; or
(iv) a majority of the Board determines that a Change of Control has occurred;
or
(v)the complete liquidation or dissolution of the Company.
For the purposes of this Agreement, the term “Affiliate” means any corporation,
partnership, limited liability company, business trust, or other entity
controlling, controlled by or under common control with the Company, and
“Acquisition” means a merger or consolidation of the Company into another person
(i.e., which merger or consolidation the Company does not survive) or the sale,
transfer, or other disposition of all or substantially all of the Company’s
assets to one or more persons in a single transaction or series of related
transactions.
(b)For purposes of this Agreement, “Good Reason Following a Change of Control”
means any of the following conditions, which condition(s) remain in effect 60
days after written notice from you to the Chief Executive Officer of said
condition(s):
(i)a material and adverse change in your position, duties or responsibilities
for the Company, as measured against your position, duties or responsibilities
immediately prior to the Change of Control; or
(ii)a reduction in your base salary as measured against your base salary
immediately prior to the Change in Control; or
(iii)a material reduction in your employee benefits, other than a reduction that
is similarly applicable to a majority of the members of the Company’s executive
staff; or
(iv)the relocation by more than 75 miles of your Company workplace of Santa
Clara, California.




--------------------------------------------------------------------------------


7.Confidential and Proprietary Information: As a condition of your employment,
you agree to sign and abide by the Company’s standard form of employee
proprietary information/confidentiality/assignment of inventions agreement.
8.Termination Obligations.
(a)You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists and computer files and data, and copies thereof, created on any medium and
furnished to, obtained by, or prepared by you in the course of or incident to
your employment, belongs to the Company and shall be returned to the Company
promptly upon any termination of your employment.
(b)Upon your termination for any reason, and as a condition of your receipt of
any severance benefits hereunder, you will promptly resign in writing from all
offices and directorships then held with the Company or any affiliate of the
Company.
(c)Following the termination of your employment with the Company for any reason,
you shall fully cooperate with the Company in all matters relating to the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company. You shall also cooperate in the defense
of any action brought by any third party against the Company.
9.Limitation of Payments and Benefits.
To the extent that any of the payments and benefits provided for in this
Agreement or otherwise payable to you (the “Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amount of such Payments shall be either:
(a)the full amount of the Payments, or
(b)a reduced amount that would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code (the
“Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you, on an after-tax basis, of the greatest amount of benefit. In
the event that any Excise Tax is imposed on the Payments, you will be fully
responsible for the payment of any and all Excise Tax, and the Company will not
be obligated to pay all or any portion of any Excise Tax.
10.Other Activities. In order to protect the Company’s valuable proprietary
information, you agree that during your employment you will not, as a
compensated or uncompensated officer, director, consultant, advisor, partner,
joint venturer, investor, independent contractor, employee or otherwise, provide
any labor, services, advice or assistance to any entity or its successor
involved in the design, manufacture, distribution (directly or indirectly), or
integration of any digital microwave products and used in terrestrial microwave
point-to-point telecommunications networks anywhere in the world. You
acknowledge and agree that the restrictions contained in the preceding sentence
are reasonable and necessary. You also agree that for a period of twelve (12)
months after your employment terminates, you will not solicit any employee of
the Company directly or indirectly to leave employment with the Company for any
purpose, including but not limited to for purposes of providing labor, services,
advice or assistance to any entity or individual. In the event of your breach




--------------------------------------------------------------------------------


of this Paragraph, the Company shall not be obligated to provide you with any
further severance payments or benefits subsequent to such breach, in addition to
other remedies available under applicable laws.
11.Dispute Resolution. The parties agree that any suit, action, or proceeding
arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the appropriate state or federal court appropriate for disputes
arising in Santa Clara, California, and you agree to submit to the personal
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection they may have to the laying of venue for any
such suit, action or proceeding brought in such court. If any one or more
provisions of this Paragraph 11 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
12.Compliance with Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the Code
and the rules and regulations promulgated thereunder (collectively, “Section
409A”). However, the Company has not made and is making no representation to you
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable State income tax
laws.
Notwithstanding anything to the contrary in this Agreement, any payments or
benefits due hereunder upon a termination of employment which are a “deferral of
compensation” within the meaning of Section 409A shall only be payable or
provided to you upon a “separation from service” as defined for purposes of
Section 409A. In addition, if you are a “specified employee” as determined
pursuant to Section 409A as of the date of your separation from service, as so
defined, and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
cannot be paid or provided in the manner provided herein without subjecting you
to additional tax, interest or penalties under Section 409A, then any such
payment or entitlement which is otherwise payable during the first six months
following your separation from service shall be paid or provided to you in a
lump sum on the earlier of (i) the first business day of the seventh calendar
month immediately following the month in which your separation from service
occurs or (ii) the date of your death. To the extent required to satisfy the
provisions of the foregoing sentence with respect to any benefit to be provided
in-kind, the Company shall bill you, and you shall promptly pay, the value for
tax purposes of any such benefit and the Company shall therefore promptly refund
the amount so paid by you as soon as allowed by the foregoing sentence.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. With respect to any reimbursement of your expenses, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the




--------------------------------------------------------------------------------


year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
13.Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
14.Confirmation of Rights which Are not Dependent Upon Signing a Release.
Whether or not you sign a release as provided in certain provisions of this
Agreement, (a) you will be paid all wages due, including any unused accrued
vacation, as of your last day of work, (b) your health care coverage as a
primary insured under the Company’s health plan will continue through the end of
the month in which your last day of work falls, (c) thereafter, you will be
eligible for continuation of health insurance at your own expense if you timely
elect coverage under COBRA, and (d) you will receive information regarding your
right to continue health insurance under COBRA.
15.Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.
16.Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
17.Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
18.Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
19.Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.
Eric, we look forward to having you join us at Aviat Networks, Inc. Please sign
and date this letter on the spaces provided below to acknowledge your acceptance
of the terms of this Agreement.
Sincerely,


Aviat Networks, Inc.
By:  
/s/ Ralph Marimon
 
Name:
Ralph Marimon
 
Title:
CFO





--------------------------------------------------------------------------------


I agree to and accept employment with Aviat Networks, Inc. on the terms and
conditions set forth in this Agreement.
Date:
January 20, 2016
 
/s/ Eric Chang
 
 
 
Eric Chang



